                     Case 1:16-cv-00861-ALC Document 114 Filed 02/11/19 Page 1 of 2

Edward A. Keane*                       MAHONEY & KEANE, LLP                                        Connecticut Office
Garth S. Wolfson*                                   Attorneys at Law                                _______
      _____                                      61 Broadway, Suite 905
   Of Counsel                                  New York, New York 10006                              14 Pilgrim Lane
Stephen J. Murray+                              Telephone (212) 385-1422                          Weston, CT 06883
                                                Facsimile (212) 385-1605                         Tel: (203) 222-1019
*Also   admitted in NJ                         ekeane@mahoneykeane.com                           Fax: (203) 222-0252
+Also   admitted in CT

                                                 February 11, 2019


        VIA ECF AND VIA E-MAIL

        Hon. Andrew L. Carter, Jr.
        United State District Judge
        United States District Court
        Southern District of New York
        40 Foley Square, Room 435
        New York, New York 10007
        ALCarterNYSDChambers@nysd.uscourts.gov


                                                      Re:     Case No. 16 Civ. 00861 (ALC) (HBP)
                                                              Commodities & Minerals Enterprises Ltd. v.
                                                              CVG Ferrominera Orinoco, C.A.
                                                              Our File No. 12/4445


        Honorable Sir,

               We are the local attorneys for Defendant CVG FERROMINERA ORINOCO, C.A.
        (“FMO”), in the above-referenced action, wherein, on February 4, 2019 the Court issued an
        Order to Show Cause (“OSC”) why the plaintiff’s pending motion to lift the stay and turn over
        attached funds should not be deemed unopposed. We write to inform the Court of the situation
        which has of this date changed significantly from what had been the case and to request a two-
        week adjournment of the February 12, 2019 return date, or until February 26, 2019, to respond to
        the OSC. This is the first request for an extension. And we have contacted our adversary for their
        consent but have yet to receive a response.

                For some time now, we have sought through the FMO Venezuelan counsel which
        retained our services instructions concerning a response to the plaintiff’s motion as well as other
        matters. However, despite our repeated requests, we had not received authority to interpose any
        opposition to plaintiff’s application and instead have been specifically told to take no action until
        instructions could be received from the client. Such instructions were not forthcoming from
        FMO.
         Case 1:16-cv-00861-ALC Document 114 Filed 02/11/19 Page 2 of 2



        We are only today now advised that there has very recently been a change in the
Defendant’s General Counsel and otherwise in the company at high levels. The new General
Counsel has now responded that she is only beginning to become current with the many issues at
CVG Ferrominera Orinoco, C.A. including the present matter. However, the General Counsel
has asked our retaining Venezuelan counsel to respectfully request a two week adjournment of
the present motion to allow her time to fully familiarize herself with the situation and then take
appropriate steps to determine the course going forward for the defendant. Accordingly, we
respectfully request that two-week adjournment of all dates on the present motion in order to
allow new General Counsel time to address the instant matter and then direct counsel as to the
action is seeks to see taken.

       We thank the Court for its consideration.

                                                            Respectfully submitted,

                                                            MAHONEY & KEANE, LLP

                                                    By:     s/ Edward A. Keane_____________
                                                            Edward A. Keane


cc (via ECF): All Counsel.




                                             - 2 -
